DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29 2020 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lapp (5,852,840) in view of Sklar (3,448,518).

    PNG
    media_image1.png
    232
    334
    media_image1.png
    Greyscale
Lapp meets all of the limitations of claim 7, i.e., a hammer tacker and cutting apparatus, comprising: 9WSLEGAL\067847\00008\ 19118889v I(a) a hammer tacker 12; (b) an elongated plate 28 (Fig. 3) for attaching to an elongated top surface 16 of the hammer tacker for receiving a cutting blade 14, integrally formed/received, except for the hammer tacker and cutting apparatus to comprise (c) a pair of side walls extending upwardly from each side of the elongated plate, said side walls forming a slot for receiving the cutting blade; and (d) an actuator for moving the cutting blade from a retracted position to an extended position through the slot such that when the cutting blade is in the extended position, a portion of the cutting blade extends past a front end of the hammer tacker without significantly obscuring a side to side sight line of the hammer tacker; whereby the elongated plate is sized and shaped such that when the elongated plate is attached to the elongated top surface it does not substantially increase the side to side dimensions of the hammer tacker.

    PNG
    media_image2.png
    203
    555
    media_image2.png
    Greyscale
Sklar teaches a cutting apparatus with a compact configuration such as a pocket knife comprising an elongated plate 11; (c) a pair of side walls formed by 11, Fig. 4 extending upwardly from each side of the elongated 5plate, said side walls forming a slot 12 for receiving a cutting blade 35; and (d) an actuator 50, 30 for moving the cutting blade from a retracted position Fig. 3 to an extended position Fig. 4 through the slot such that when the cutting blade is in the extended position.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Lapp with the retractable blade as taught by Sklar safety reasons and for the overall compact configuration of the combined tool. Note that the combination discloses a portion of the cutting blade fixed blade 32 now modified for a retracting blade extends past a front end of the hammer Fig. 3 of Lapp; whereby the elongated plate is sized and shaped such that when the elongated plate is attached to the elongated top surface it does not substantially increase the side to side dimensions of the hammer tacker. 
Regarding claims 8 and 9, PA (prior art, Lapp modified by Sklar) meets the limitations, i.e., threaded fastener 30 (Lapp).
	Regarding claims 10-12, PA meets the limitations, except for the type of the fastener. However as indicated by applicant on page 6 of the instant application, fixing the cutting element to the top surface may be accomplished by any known means in the art, such as gluing, welding screwing, etc. Thus further modifying the invention by fixing the cutting apparatus by other means, e.g., gluing or welding would have been obvious to one of ordinary skill in the art as an alternative means of achieving the same results and since such means are known in the art. Further regarding claim 11 the use of epoxy glue for a stronger hold would have been obvious to one having ordinary skill in the art, before the effective date of the invention, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 13, PA meets the limitations, i.e., hand grip 24 (Lapp).
Regarding claim 14, PA meets the limitations, i.e., overturned edge Fig. 4 (Sklar).
Regarding claim 15, PA meets the limitations, i.e., raised lip 22 (Sklar).
Regarding claim 16, PA meets the limitations, i.e., both cutting blade and actuator can be moved through the slot Fig. 3.
33 (Sklar).
Regarding claim 18, PA meets the limitations, i.e., dial 52.

Response to Arguments
Applicant's arguments filed February 10, 2020 have been fully considered but they are not persuasive.
Applicant describes the mode of operation for the tool of Lapp, as shown in Fig. 5, then concludes that modifying Lapp with Sklar would destroy the benefits the Lapp disclosure due to Lapp’s very specific shape of its cutting blade and the specific mounting of the blade to the knife. Applicant further argues that the prior art (Lapp) should be considered in its entirety that teaches away from the obviousness. Applicant further argues that there are no reasonable motivation given in the cited prior art to modify or combine Lapp and Sklar and finally that a conclusion of obviousness cannot drive from the applicant’s specification. Examiner respectfully disagrees. Firstly as indicated previously the sole intent of the invention is not to suspend the knife, however it is noted that the shape or intended use of the blade is not being modified. The fixed knife of Lapp is modified for a retractable knife as taught by Sklar. There is no modification of the blade’s shape, i.e., a curved blade into a flat blade. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation for such modification is given in the teaching reference which discloses a retractable blade for safety, when the tool is not being used. Accordingly, Examiner is not relying on Applicant’s disclosure but on the feature of a retractable blade as taught by Sklar.
In response to applicant's argument that a curved blade is essential (not a flat blade), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference (e.g., the shape of the blade is not modified per Sklar); nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Examiner respectfully disagrees that modifying the fixed blade of Lapp with a retractable blade, for safety reasons, destroys the intended function of Lapp. 

Conclusion
Prior art made of record and not relied upon at this time are considered pertinent to applicant’s disclosure. Ranieri et al. welding, fasteners or adhesive bonding 03:60-62; Haemerle different shapes of blades, Fig. 6 and Macri retractable curved blade are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			
								/Hadi Shakeri/
March 18, 2021						Primary Examiner, Art Unit 3723